Citation Nr: 1757325	
Decision Date: 12/12/17    Archive Date: 12/20/17

DOCKET NO.  15-18 687A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased disability evaluation in excess of 10 percent for Grave's disease. 

2.  Whether new and material evidence has been received to reopen a claim for service connection for bilateral hearing loss. 

3.  Whether new and material evidence has been received to reopen a claim for service connection for tinnitus. 

4.  Whether new and material evidence has been received to reopen a claim for service connection for a disability manifested by leg pain and weakness. 

5.  Entitlement to service connection for an acquired psychiatric disability, to include as secondary to the service-connected Grave's disease. 

6.  Entitlement to service connection for migraine headaches, to include as secondary to the service-connected Grave's disease. 

7.  Entitlement to service connection for a heart disorder, to include as due to in-service exposure to Agent Orange, or as secondary to the service-connected Grave's disease. 

8.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD), claimed as due to in-service exposure to asbestos. 

9.  Entitlement to service connection for bronchitis, claimed as due to COPD. 

10.  Entitlement to service connection for a stroke residuals, claimed as due to in-service exposure to Agent Orange. 

11.  Entitlement to service connection for sleep apnea. 

12.  Entitlement to service connection for hypertension. 

13.  Entitlement to a total disability rating on the basis of individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

J. Ragheb, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from December 1956 to August 1980.  This appeal is before the Board of Veterans' Appeals (Board) from November 2012, June 2014, and April 2015 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

Although not developed as a distinct issue, the issue of entitlement to a TDIU is a component of the increased rating claim on appeal in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009) (where there is evidence of unemployability raised by the record during a rating appeal period, the TDIU is an element of an initial rating or increased rating).  In this case, this issue has been raised by the record, as explained below. 

The issues of service connection for an acquired psychiatric disability and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's Grave's disease has been productive of muscle weakness, but has not manifested in tachycardia, tremors, increased pulse pressure or blood pressure, emotional instability, fatigability, thyroid enlargement, eye involvement, loss of weight, or sympathetic nervous system, cardiovascular, or gastrointestinal symptoms.  Continuous medication is not required for control of the Veteran's Grave's disease.

2.  In an April 2008 rating decision, the RO in pertinent part denied the Veteran's claims for service connection for bilateral hearing loss, tinnitus, and a disability manifested by leg pain and weakness.  The Veteran neither appealed this decision nor submitted new and material evidence within the one-year appeal period.

3.  Evidence received since the April 2008 final decision is essentially cumulative of the evidence previously of record with regard to the basis for the prior denial, i.e., lack of evidence that bilateral hearing loss and tinnitus are related to service.

4.  Evidence received since the April 2008 final decision is essentially cumulative of the evidence previously of record with regard to the basis for the prior denial, i.e., lack of a diagnosis of a disability manifested by leg pain and weakness.

5.  The Veteran's current headaches disability is caused by the service-connected Grave's disease. 

6.  The Veteran's current heart disability of cardiomyopathy and aortic insufficiency is not related to the claimed in-service herbicide exposure; or caused or aggravated by the service-connected Grave's disease. 

7.  The Veteran's COPD is not related to service.

8.  The Veteran's chronic bronchitis is not related to service and is not related to a service-connected disability.

9.  The Veteran does not have current residuals of a stroke. 

10.  The Veteran does not have a current disability of sleep apnea. 

12.  The Veteran does not have a current disability of hypertension.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for Grave's disease are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.119, Diagnostic Code 7900 (2017).

2.  Evidence received since a final April 2008 decision is not new and material and reopening of the Veteran's claim for entitlement to service connection for bilateral hearing loss is therefore not warranted.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.156, 20.1103 (2017).

3.  Evidence received since a final April 2008 decision is not new and material and reopening of the Veteran's claim for entitlement to service connection for tinnitus is therefore not warranted.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.156, 20.1103 (2017).

4.  Evidence received since a final April 2008 decision is not new and material and reopening of the Veteran's claim for entitlement to service connection for a disability manifested by leg pain and weakness is therefore not warranted.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.156, 20.1103 (2017).

5.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for headaches, as secondary to the service-connected Grave's disease, are met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2017).

6.  The criteria for service connection for a heart disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).

7.  The criteria for service connection for COPD have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).

8.  The criteria for service connection for bronchitis have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2017).

9.  The criteria for service connection for a stroke disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).

10.  The criteria for service connection for sleep apnea have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).

11.  The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  

Because the Veteran's claim of entitlement to service connection for headaches is being granted in full, VA's duties to notify and assist are deemed fully satisfied and there is no prejudice to the Veteran in proceeding to decide this issue.  See 38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.156, 3.159.

With respect to the remaining claims decided herein, required notice was provided by letters dated in April 2012, March 2014, and October 2014.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service and VA medical records have been obtained, as have relevant private medical records identified by the Veteran.  

The Board acknowledges that the Veteran has also not been afforded a VA examination regarding the remaining claims for service connection decided herein.  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in initial service connection claims, the VA must provide a VA medical examination where there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service; and (4) insufficient competent medical evidence on file for VA to make a decision on the claim.

In this regard, the Board finds that the Veteran has submitted no evidence other than his own conclusory statements that his claimed disorders were incurred in service, related to service, or related to service-connected disability.  As discussed in detail below, there is no evidence of a current disability of sleep apnea, hypertension, or residuals of a stroke disorder, and there is no competent or credible medical or lay evidence establishing an in-service incurrence or suggesting a nexus between the remaining disorders and service, or any other evidence that would warrant obtaining a medical nexus opinion.  There is no indication (other than the Veteran's conclusory statements) that his claimed disorders are related to service or to a service-connected disability.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (while there must be medically competent evidence of a current disability, medically competent evidence is not required to indicate that the current disability may be associated with service).  Accordingly, the Board finds that no further development of the Veteran's claims for service connection on appeal is required as there is no evidence indicating that the Veteran's claimed disorders may be related to service or to a service-connected disability.

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Increased Rating for Grave's Disease

The Veteran claims an increased rating for the service-Grave's disease. 

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two ratings are potentially applicable, the higher rating will be assigned if the disability more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3.  Staged ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran is in receipt of a 10 percent evaluation for the service-connected Grave's disease under 38 C.F.R. § 4.119, DC 7900, which provides a 10 percent rating for hyperthyroidism when there is tachycardia, which may be intermittent, and tremor; or when continuous medication is required for control.  A 30 percent rating requires tachycardia, tremor, and increased pulse pressure or blood pressure.  A 60 percent rating requires emotional instability, tachycardia, fatigability, and increased pulse pressure or blood pressure.  A 100 percent rating requires thyroid enlargement, tachycardia, eye involvement, muscular weakness, loss of weight, and sympathetic nervous system, cardiovascular, or gastrointestinal symptoms.  Note 1 following the diagnostic code states that if disease of the heart is the predominant finding, evaluate as hyperthyroid heart disease (Diagnostic Code 7008) if doing so would result in a higher evaluation.  Note 2 following the diagnostic code states that if ophthalmopathy is the sole finding, evaluate as impairment of field vision (DC 6080); diplopia (DC 6090); or impairment of central visual acuity (DC 6061-6079).  38 C.F.R. § 4.119, DC 7900.

The January 2012 VA thyroid and parathyroid conditions examiner noted that the only symptom of the Veteran's Grave's disease is muscular weakness.  The VA examiner noted that the Veteran had no tachycardia, tremors, or increased pulse pressure or blood pressure.  The Veteran was not undergoing any treatment for Grave's disease, and did not have emotional instability, fatigability, eye involvement, loss of weight, or any nervous system, cardiovascular, or intestinal symptoms.  The October 2014 VA thyroid and parathyroid conditions examination report showed similar findings. 

VA and private treatment records throughout the appeal show that the Veteran reported chest pain and bilateral leg pain and weakness, but denied shortness of breath, loss of weight, eye problems, and gastrointestinal symptoms.  

Based on the foregoing, the Board finds that a disability rating in excess of 10 percent for the service-connected Grave's disease is not warranted at any point throughout the appeal period.  The Veteran's Grave's disease has been productive of muscle weakness, but has not manifested in any of the symptoms required for a higher 30 percent rating under DC 7900.  38 C.F.R. § 4.119.  While muscle weakness is a symptom listed under the criteria for a 100 percent rating under DC 7900, the Veteran is not shown to have the rest of the symptoms required for a 100 percent rating (thyroid enlargement, tachycardia, eye involvement, loss of weight, and sympathetic nervous system, cardiovascular, or gastrointestinal symptoms).  

In the case of evaluation under DC 7900, when the Veteran has all the required symptoms of thyroid enlargement, tachycardia, eye involvement, loss of weight, and sympathetic nervous system, cardiovascular, or gastrointestinal symptoms, a 100 percent rating will be assigned.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met); cf Johnson v. Brown, 7 Vet. App. 95 (1994) (only one disjunctive "or" requirement must be met in order for an increased rating to be assigned).  The use of the word "and" in the 100 percent rating criteria under DC 7900 indicates that all the listed symptoms are required for assignment of such rating.  As the Veteran has only one of the symptoms listed under the 100 percent rating criteria (muscle weakness), his Grave's disease does not warrant a higher rating, especially given that the Veteran does not even have any of the symptoms required for a 30 percent disability rating under DC 7900.  38 C.F.R. § 4.119.  

Finally, to the extent that Grave's disease causes any cardiovascular or mental/emotional symptoms, the Board is remanding herein the issues of entitlement to service connection for a heart disorder and an acquired psychiatric disability, to include as secondary to Grave's disease.  If these disabilities are found to be related to Grave's disease, such disabilities will be assigned separate ratings, if otherwise in order.  Based on the foregoing, because the weight of the evidence is against the assignment of a higher rating than 10 percent for Grave's disease, the benefit of the doubt rule is not for application.  38 C.F.R. §§ 4.3, 4.7, 4.119, DC 7900.

The Veteran has not expressly raised the matter of entitlement to an extraschedular rating.  His contentions have been limited to those discussed above, i.e., that his Grave's disease is more severe than is reflected by the assigned schedular rating.  As explained above in denying a higher rating, the criteria for a higher schedular rating were considered, and higher scheduled ratings were assigned that contemplate all of the Veteran's Grave's disease symptoms and resulting functional impairment.  In view of the circumstances, the Board finds that the rating schedule is adequate, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

Reopening of Service Connection for Bilateral Hearing Loss, Tinnitus, 
and Leg Pain/Weakness

The Veteran seeks to reopen his previously denied claims for service connection for bilateral hearing loss, tinnitus, and a disability manifested by leg pain and weakness.

VA may reopen a claim that has been previously denied if new and material evidence is submitted by or on behalf of a veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  "New" evidence is evidence not previously submitted to agency decision makers and "material" evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether the evidence presented or secured since the prior final disallowance of the claim is new and material, the credibility of the evidence is generally presumed.  Cox v. Brown, 5 Vet. App. 95, 98 (1993); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

VA is required to review for newness and materiality only the evidence submitted by a claimant since the last final disallowance of the claim on any basis, whether a decision on the underlying merits or, a petition to reopen.  Evans v. Brown, 9 Vet. App. 273, 283 (1996).

In Shade v. Shinseki, 24 Vet. App. 100 (2010), the United States Court of Appeals for Veterans Claims (Court) held that § 3.159(c)(4) does not require new and material evidence as to each previously unproven element of a claim for the claim to be reopened and the duty to provide an examination triggered.  In a fact pattern where a prior denial was based on lack of current disability and nexus, the Court found that newly submitted evidence of a current disability was, in concert with evidence already of record establishing an injury in service, new and material and sufficient to reopen the claim and obtain an examination. 

Regardless of any RO determinations that new and material evidence has been submitted to reopen service connection, the Board must still determine whether new and material evidence has been submitted in this matter.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

Bilateral Hearing Loss

The Veteran's claim for service connection for bilateral hearing loss was originally denied in an April 2008 rating decision on the grounds that the medical evidence of record at that time failed to show that hearing loss was caused by the Veteran's military noise exposure.  No appeal was filed, and no evidence or new service records were received within one year of the RO decision.  The Board therefore finds that the April 2008 decision became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

Evidence at the time of the April 2008 rating decision includes reports by the Veteran that he had decreased hearing since 1977 or 1978 and that hearing loss is related to in-service noise exposure from tract vehicles (as part of his military duties as a mechanic), as well as weapons fire.  The evidence also included the December 2007 VA opinion that the Veteran's military noise exposure did not cause or result in the Veteran's hearing loss.  The December 2007 VA examiner noted that, other than in-service noise exposure, the Veteran also worked an automobile mechanic and security guard after service, and had post-service recreational noise exposure from working with power tools, lawn equipment, and hunting, all without use of hearing protection.  The evidence also includes an April 2007 audiogram with no attachments or opinion linking the hearing loss to in-service noise exposure.

Evidence received since the April 2008 rating decision includes private treatment records dated in January 2011, February 2013, March 2013, February 2014  showing that the Veteran reported hearing loss, but the private clinicians did not relate the hearing loss to in-service loud noise exposure.  In November 2013, the Veteran presented a previously unsubmitted April 2007 statement by a clinical audiologist who noted that left ear hearing loss is mixed in nature which suggests middle ear pathology, and that right ear hearing loss is sensorineural, which the audiologist noted appears to be consistent with noise exposure.  However, the private clinician did not relate right ear hearing loss to in-service noise exposure.    

The Board finds that the evidence submitted since the April 2008 final denial is essentially cumulative of the evidence previously of record with regard to the basis for the prior denial.  While the April 2007 statement by a clinical audiologist noted that right ear hearing loss is consistent with noise exposure, the audiologist did not related right ear hearing loss to in-service noise exposure, especially in light of post-service occupational and recreational noise exposure as reported by the Veteran during the December 2007 VA examination.  The rest of the medical evidence associated with the claims file after the April 2008 rating decision does not otherwise establish that the Veteran's hearing loss is related to in-service loud noise exposure.  The Board therefore finds no new evidence that is not cumulative to evidence considered in the April 2008 final denial, and the Veteran's claim for service connection for hearing loss is therefore not reopened.

Tinnitus 

The Veteran's claim for service connection for tinnitus was originally denied in an April 2008 rating decision on the grounds that the medical evidence of record at that time failed to show tinnitus was caused by the Veteran's military noise exposure.  No appeal was filed, and no evidence or new service records were received within one year of the RO decision.  The Board therefore finds that the April 2008 decision became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

Evidence at the time of the April 2008 rating decision included reports by the Veteran that he had bilateral tinnitus since the late 1970s, as well as the December 2007 VA opinion that the Veteran's military noise exposure did not cause or result in tinnitus.  

Evidence received since the April 2008 rating decision includes private treatment records dated in February 2011, October 2010, and May 2013 showing that the Veteran reported ringing in the ears, but the private clinicians did not relate the tinnitus to in-service loud noise exposure.  A November 2010 private treatment record shows an assessment of tinnitus, and the private clinician noted that the tinnitus was likely caused by caffeine consumption.  Private treatment records dated in October 2010, January 2011, March 2011, September 2011, February 2013, March 2013, June 2013, February 2014, November 2014 show that the Veteran denied tinnitus or ringing in the ears.  

In November 2013, the Veteran presented a previously unsubmitted April 2007 statement by a clinical audiologist who noted that the Veteran reported that he first noticed bilateral tinnitus in 1979 prior to service separation.  

The Board finds that the evidence submitted since the April 2008 final denial is essentially cumulative of the evidence previously of record with regard to the basis for the prior denial.  While the April 2007 statement by a clinical audiologist noted that the Veteran reported that he first noticed bilateral tinnitus in 1979 prior to service separation, this statement is duplicative of the December 2007 VA examination report showing that the Veteran reported bilateral tinnitus since the late 1970s.  The rest of the medical evidence associated with the claims file after the April 2008 does not otherwise establish that the Veteran's tinnitus is related to in-service loud noise exposure.  The Board therefore finds no new evidence that is not cumulative to evidence considered in the April 2008 final denial, and the Veteran's claim for service connection for tinnitus is therefore not reopened.

Leg Pain/Weakness 

The Veteran's claim for service connection for a disability manifested by leg pain and weakness was originally denied in an April 2008 rating decision on the grounds that the medical evidence of record at that time failed to show a currently-diagnosed disability of the legs.  No appeal was filed, and no evidence or new service records were received within one year of the RO decision.  The Board therefore finds that the April 2008 decision became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

Evidence at the time of the April 2008 rating decision included service treatment record showing multiple complaints of bilateral leg pain and weakness, but no diagnosis of a disability manifested by pain and weakness in the leg.  The evidence at the time of the April 2008 rating decision also showed that the Veteran reported current complaints of bilateral leg pain and weakness.  

A July 2012 private treatment record shows complaints of bilateral leg pain and weakness; however, x-ray testing showed no significant abnormality.  A June 2013 private treatment record shows that the Veteran was seen for leg weakness, but electromyography and nerve conduction velocity showed no evidence of peripheral neuropathy or lower lumbar radiculopathy.  Private treatment records dated in February 2014 and November 2014 show complaints of pain and weakness in the right lower extremity; however, no diagnosis of a bilateral leg disability was rendered.  

The October 2014 VA thyroid conditions examination shows that the Veteran was diagnosed with Grave's disease in 1978 with associated leg pain and weakness, but the VA examination report shows that the Veteran did not have a separately diagnosed bilateral leg disability. 

The Board finds that the evidence submitted since the April 2008 final denial is essentially cumulative of the evidence previously of record with regard to the basis for the prior denial.  While the evidence shows continued complaints of bilateral leg pain and weakness, such complaints were of record at the time of the April 2008 rating decision.  Moreover, service treatment records, which show complaints of bilateral leg pain and weakness in service, were of record at the time of the April 2008 rating decision; therefore, this evidence is not new.  The rest of the medical evidence associated with the claims file after the April 2008 does not otherwise establish that the Veteran has been diagnosed with a disability manifested by leg pain and weakness.  The Board therefore finds no new evidence that is not cumulative to evidence considered in the April 2008 final denial, and the Veteran's claim for service connection for a disability manifested by leg pain and weakness is therefore not reopened.

Service Connection Legal Authority

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Federal law specifically limits entitlement for service-connected disease or injury to cases where such incidents result in a disability.  It is not enough for a claimant to seek some sort of benefit simply because he had a disease or injury on active duty.  In the absence of proof of a current disability, there can be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (upholds Court of Appeals for Veterans Claims decision to require a current existing disability).

Service connection is also warranted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Such secondary service connection is warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(b).

For certain chronic diseases, including cardiovascular disease and organic diseases of the nervous system, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  When a chronic disease is not shown to have manifested to a compensable degree within one year after service, under 38 C.F.R. § 3.303 (b) for the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support a claim for such diseases; however, such continuity of symptomatology may only support a claim for those chronic diseases listed under 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Service Connection for Headaches

The Veteran seeks service connection for headaches as secondary to the service-connected Grave's disease.  See, e.g., March 2011 VA Form 21-526b.

The Veteran underwent a VA headaches examination in October 2012.  The VA examiner noted a diagnosis of headaches associated with Grave's disease, but opined that the headaches disability was less likely than not caused by the service-connected Grave's disease.  The VA examiner reasoned that a review of the service treatment records indicates no firm diagnosis of Grave's disease, and that the Veteran was followed up on for hyperthyroid disease for several months but his thyroid became normal over time.  The VA examiner indicated that the Veteran has not been diagnosed with or treated for any thyroid disorder since service separation.  As such, the VA examiner concluded that the Veteran cannot be said to have headaches related to Grave's disease.  However, the record shows that the Veteran has been diagnosed with Grave's disease after service and is service-connected for Grave's disease based on such diagnosis.  See, e.g. January 2012 VA examination report (showing a diagnosis of hyperthyroidism since 1978).  The October 2012 VA examination report is also internally inconsistent because the VA examiner noted a diagnosis of headaches associated with Grave's disease, but provided a negative opinion as to the relationship between the headaches disability and the service-connected Grave's disease.  Accordingly, the Board finds that the October 2012 VA headaches examination report is of little probative value as to the theory of service connection for headaches as secondary to the service-connected Grave's disease.   See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).  

The Veteran's representative provided an October 2016 headaches Disability Benefits Questionnaire (DBQ) which was completed by a private physician.  The private physician, Dr. H.S., noted a diagnosis of headaches associated with Grave's disease, and opined that the Veteran's headaches are more likely than not caused by the service-connected Grave's disease.  Dr. H.S. reasoned that research has shown an association between headaches and both hypothyroidism and hyperthyroidism, and referenced a 1991 medical study purporting to show an association between headaches and hyperthyroidism.  

Based on the foregoing, the Board finds that the October 2016 positive private opinion is of more probative value than the October 2012 negative VA opinion.  Accordingly, and after resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran's headaches are caused by the service-connected Grave's disease.  Service connection for headaches is therefore warranted as secondary to the service-connected Grave's disease.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 3.310.

Service Connection for a Heart Disorder 

The Veteran seeks service connection for a heart disorder, claimed as due to in-service Agent Orange exposure.  

The record reflects that the Veteran has been diagnosed with a heart disability, including cardiomyopathy and aortic insufficiency. 

Service treatment records do not reflect any complaints, treatment, or diagnosis of a heart disability.  A June 1980 service dental patient history report shows that the Veteran denied ever being treated for heart disease.

Furthermore, there is no evidence of record that the Veteran manifested any heart disorder to a compensable degree within one year of separation from service.  As such, service connection on a presumptive basis for this reason is not warranted.  38 C.F.R. § 3.309(a).

For certain diseases with a relationship to herbicide agent exposure, a presumption of service connection arises if the disease manifests to a degree of 10 percent or more following service.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  In this case, the Veteran's heart conditions of cardiomyopathy and aortic insufficiency are not listed in the presumptive diseases associated with herbicide exposure, and the Veteran has not been diagnosed with ischemic heart disease.  Therefore, presumptive service connection based on the claimed herbicide exposure is not warranted.  

The Board notes that, absent such a presumption, the Veteran may establish service connection on a direct basis if the evidence shows that his current heart disability was, in fact, caused by exposure to Agent Orange or some other incident of service.  See Combee v. Brown, F.3d at 1039 (Fed. Cir. 1994).  The only indication that the Veteran's heart disability is related to the claimed Agent Orange exposure is a conclusory statement by the Veteran.  While the Veteran is competent to describe certain symptoms associated with a heart disorder, such as chest, he is not competent to provide testimony regarding its etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, n.4 (Fed. Cir. 2007) (a layperson may be competent to identify a condition where the condition is simple, like a broken leg, but not if the condition is, for example, a type of cancer).  The cause of the Veteran's heart disability is not a simple identification that a layperson is competent to make, and there is no indication that the Veteran has the requisite medical training or expertise necessary in rendering such an opinion as to the cause of that condition, especially given the Veteran's long term history of COPD and smoking tobacco.  Therefore, given the medical expertise necessary in making such an opinion as to etiology and the assignment of symptoms to a particular diagnosis, the Veteran's statements regarding etiology of his heart disability do not constitute competent evidence on which the Board can make a service connection determination.  Beyond the Veteran's conclusory statements, however, there is no evidence in the record of any such relationship between the Veteran's heart conditions of cardiomyopathy and aortic insufficiency and the claimed in-service herbicide exposure.  Accordingly, the Board finds that the evidence weighs against a finding that the current heart disability is related to service, to include the claimed herbicide exposure. 

The Veteran's representative submitted an October 2016 statement by Dr. H.S. who opined that the service-connected Grave's disease, combined with other factors, more likely than not aided in the development of and permanently aggravates the Veteran's cardiomyopathy.  Dr. H.S. explained that the Veteran had other factors which may have contributed to his cardiomyopathy, such as his COPD and long history of tobacco use, but it is impossible to determine how much of the COPD and tobacco use contributed to the development of his cardiomyopathy.  Dr. H.S. did not opine that the service-connected Grave's disease, by itself, aggravates the Veteran's cardiomyopathy.  

The Board finds that the October 2016 opinion by Dr. H.S. is inadequate and speculative and therefore is of no probative value as to the theory of service connection for a heart disability as secondary to the service-connected Grave's disease.  In order to substantiate service connection based on aggravation of a nonservice-connected disability by a service-connected disability, the regulations provide that the increase in severity of the nonservice-connected disability has to be proximately due to or the result of the service-connected disability.  38 C.F.R. § 3.310(b).  In this case, the October 2016 opinion by Dr. H.S. opined that the service-connected Grave's disease, combined with other factors, such as the Veteran's COPD and history of tobacco use, aggravated the Veteran's cardiomyopathy.  For these reasons, the Board finds that this opinion does not show that the increase (or aggravation) of the Veteran's cardiomyopathy is proximately due to or the result of service-connected Grave's disease.  Indeed, Dr. H.S. noted that it is impossible to determine how much of the COPD and tobacco use contributed to the development of the Veteran's cardiomyopathy.  Evidence that is speculative, general, or inconclusive in nature cannot support a claim.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (A medical statement using the term "could," or in the moving party's case, "may" or "possibly," without supporting clinical data or other rationale, is too speculative in order to provide the degree of certainty required for medical nexus evidence); Warren v. Brown, 6 Vet. App. 4, 6 (1993) (doctor's statement framed in terms such as "could have been" is not probative); see also Obert v. Brown, 5 Vet. App. 30, 33 (1993).

Based on the foregoing, the Board finds that the evidence weighs against finding that the Veteran's heart disability is related to the claimed in-service herbicide exposure, or secondary to the service-connected Grave's disease, and service connection for a heart disability must therefore be denied.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Service Connection for COPD and Bronchitis

The Veteran seeks service connection for COPD and bronchitis.  He asserts that COPD is due to in-service exposure to asbestos, and bronchitis is due to COPD. Specifically, he contends that he worked as a mechanic in the motor pool during service, so was exposed to asbestos from brakes and brake dust.  DD Forms 214 show that the Veteran's military occupational specialty (MOS) was an automotive mechanic.  The record reflects that the Veteran has COPD and chronic bronchitis.  See, e.g., November 2010 and January 2011 private treatment records; January 2014 private x-ray report.  The record also shows that the Veteran has a long history of smoking. 

As an initial matter, the Veteran does not contend, nor do the Veteran's service treatment records reflect, any complaints of, treatment for, or a diagnosis of COPD or any lung disorder.  A June 1980 service dental patient history report shows that the Veteran denied ever being treated for lung disease.  

The first post-service evidence of COPD is in September 2008, which is approximately 28 years after service separation.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and complaint of a claimed disability is one factor to consider as evidence against a claim of service connection).  A November 2010 private treatment record shows the Veteran had smoked an average of one pack of cigarettes per day, and the Veteran was strongly urged to stop smoking.  A January 2011 private treatment record shows an assessment of chronic tobacco use/smoker/COPD. 

The Board notes that there is no specific statutory or regulatory guidance with regard to claims of service connection for asbestosis or other asbestos-related diseases.  VA has issued guidelines for considering asbestos compensation claims. VA Adjudication Procedure Manual, M21-1MR, part IV.ii.2.C.9.  The Court has held that VA must analyze claims of service connection for asbestosis or asbestos-related disabilities under the administrative protocols established by these guidelines.  See Ennis v. Brown, 4 Vet. App. 523, 527 (1993).  In Dyment v. West, 13 Vet. App. 141, 145, the Court found that provisions in former paragraph 7.68 of VBA Manual M21- 1, Part VI (the predecessor to the current M21-1MR asbestos guidelines), did not create a presumption of exposure to asbestos.  Rather, medical nexus evidence is required in claims for asbestos related disease related to alleged asbestos exposure in service.  See also VA O.G.C. Prec. Op. No. 04-00.

Upon review of the evidence of record, both lay and medical, the Board finds that the record contains no probative evidence that the Veteran currently has asbestosis or has ever had asbestosis or an asbestos-exposure related disease - namely, mesothelioma - for any period of the claim.  There is no evidence presented that the diagnosed COPD is not among the conditions considered resulting from asbestos exposure.  Indeed, VA and private treatment records are negative for any complaints or diagnoses of an asbestos-exposure related lung disease.  In sum, there is no probative evidence that the Veteran currently has asbestosis or an asbestos-exposure related disease.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, Subsection (b).  Additionally, there is no medical opinion attributing the Veteran's COPD to the claimed asbestos exposure. 

The only evidence supportive of the Veteran's claim for entitlement to service connection for COPD are his own statements that COPD is related to the claimed in-service asbestos exposure.  While the Veteran is competent to describe certain symptoms associated with COPD, such as difficulty breathing, he is not competent to provide testimony regarding its etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, n.4 (Fed. Cir. 2007) (a layperson may be competent to identify a condition where the condition is simple, like a broken leg, but not if the condition is, for example, a type of cancer).  The cause of the Veteran's COPD is not a simple identification that a layperson is competent to make, and there is no indication that the Veteran has the requisite medical training or expertise necessary in rendering such an opinion as to the cause of that condition, especially given the Veteran's long term history of smoking tobacco.  Therefore, given the medical expertise necessary in making such an opinion as to etiology and the assignment of symptoms to a particular diagnosis, the Veteran's statements regarding etiology of his COPD do not constitute competent evidence on which the Board can make a service connection determination.

Accordingly, the Board finds that the weight of the evidence is against finding that the Veteran's COPD is related to service, and therefore, his claim for service connection must be denied.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board further finds that the evidence weighs against a finding that the Veteran's bronchitis is related to service or secondary to a service-connected disability.  There is no indication that bronchitis arose in service.  The only theory of service connection articulated by the Veteran is that his chronic bronchitis is secondary to COPD. See March 2011 VA Form 21-526b.  As the Board herein denies service connection for COPD, secondary service connection for chronic bronchitis is therefore not available to the Veteran.  For these reasons, the Board finds that the evidence weighs against a finding that chronic bronchitis is related to service or to a service-connected disability, and service connection is therefore denied because there is no primary disability upon which secondary service connection may be granted.  See 38 C.F.R. § 3.310(a); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Service Connection for a Stroke Residuals

The Veteran seeks service connection for a stroke residuals, claimed as due to Agent Orange.  

A February 2011 private treatment record shows a notation of no stroke symptoms and an assessment of stable stroke.  A February 2013 private treatment record shows that the Veteran was admitted to a hospital with a diagnosis of ischemic stroke.  A March 2013 private treatment record shows a notation of possible hypokalemic periodic paralysis not suggestive of stroke or a transient ischemic attack.  A May 2013 private treatment record shows that the Veteran took a fall a couple of weeks earlier, but did not pass out.  The Veteran felt very weak from the waist down, and was aware he was about to fall.  The Veteran went to the emergency room, and was told he did not have a stroke by MRI, but did have a history of transient ischemic attacks.  A March 2014 private treatment record shows that a CT scan of the Veteran's brain showed no significant abnormality.   

The Board finds that the evidence weighs against a finding of stroke residuals.  While the Veteran was assessed with "stable stroke" in February 2011 and diagnosed with ischemic stroke in February 2013, follow-up clinical records in March 2013 indicated that the Veteran's symptoms were not suggestive of stroke or transient ischemic attacks.  A  March 2014 CT scan of the brain showed no significant abnormality.  The evidence is unclear as to whether the Veteran has ever suffered from an acute event of stroke or ischemic transient attack.  Regardless, neither VA nor private medical record reflect that the Veteran suffers from any chronic symptomatology that are characterized as the residuals of a stroke.  The Veteran has not otherwise submitted any evidence of current residuals of a stroke, nor identified any medical evidence which would establish such residuals.  Where the evidence does not support a finding of current disability upon which to predicate a grant of service connection, there can be no valid claim for that benefit.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer, 3 Vet. App. at 225.  As such, the Board finds that the evidence weighs against a finding of current residuals of a disability, and service connection for the claimed stroke disorder must therefore be denied.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Service Connection for Sleep Apnea 

The Veteran seeks service connection for sleep apnea. 

Service treatment records do not reflect any symptoms of, treatment for, or diagnosis of sleep apnea.  Similarly, post-service treatment records show no symptoms of, treatment for, or diagnosis of sleep apnea. 

The Board finds that the evidence weighs against a finding of a current disability of sleep apnea.  There is no indication anywhere in the record that the Veteran suffers from a disability of sleep apnea.  The record contains treatment records from both VA facilities and private treatment providers, and none of them reflect any diagnosis of a sleep apnea disability through a sleep study.  The Veteran has not submitted any evidence of a sleep apnea disability, nor identified any medical evidence which would establish such disability.  Where the evidence does not support a finding of current disability upon which to predicate a grant of service connection, there can be no valid claim for that benefit.  See Gilpin, 155 F.3d 1353; Brammer, at 225.  As such, the Board finds that the evidence weighs against a finding of a current disability, and service connection for the claimed sleep apnea disorder must therefore be denied.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Service Connection for Hypertension

The Veteran seeks service connection for hypertension. 

For VA compensation purposes, hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days. The term hypertension means that the diastolic blood pressure is predominantly 90mm or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm or greater with a diastolic blood pressure of less than 90mm.  38 C.F.R. § 4.104, DC 7101.

Service treatment records do not reflect any symptoms of, treatment for, or diagnosis of hypertension.  Service treatment records show that the blood pressure readings were recorded at 98/78 in July 1965, 120/70 in August 1970, 118/82 in July 1977, 130/90 in April 1980, and 100/70 again in April 1980.  A June 1980 dental patient history report shows that the Veteran denied ever being treated for high blood pressure.  




A February 2011 private treatment record shows that a private clinician noted that the Veteran's cardiac risk factors are negative for hypertension, and the Veteran's blood pressure was measured at 132/70.  A September 2011 private treatment record noted that the Veteran had low blood pressure.  A July 2013 private treatment record noted normal blood pressure.  The January 2012 VA thyroid and parathyroid conditions examiner recorded a blood pressure reading of 113/51.  The January 2012 VA examiner noted that the Veteran does not have high blood pressure as a result of the service-connected Grave's disease.  The October 2014 VA thyroid and parathyroid examiner recorded a blood pressure reading of 104/76.  

The Board finds that the evidence weighs against a finding of a current disability of hypertension.  There is no indication anywhere in the record that the Veteran suffers from a disability of hypertension.  The record contains treatment records from both VA facilities and private treatment providers, and none of them reflect any diagnosis of a hypertension disability.  The treatment records demonstrate that the Veteran's blood pressure readings did not rise to the level required for a diagnosis of hypertension.  38 C.F.R. § 4.104, DC 7101.  The Veteran's representative submitted a medical article purporting to show a relationships between pulmonary hypertension and thyroid disease; however, the record shows no evidence that the Veteran has been diagnosed with pulmonary hypertension at any point during, or immediately prior, to the appeal period.  The Veteran has not otherwise submitted any evidence of a hypertension disability, nor identified any medical evidence which would establish such disability.  Where the evidence does not support a finding of current disability upon which to predicate a grant of service connection, there can be no valid claim for that benefit.  See Gilpin, 155 F.3d 1353; Brammer, at 225.  As such, the Board finds that the evidence weighs against a finding of a current disability, and service connection for the claimed hypertension disability must therefore be denied.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  




ORDER

Entitlement to an increased rating in excess of 10 percent for Grave's disease is denied.

New and material evidence having not been received, the appeal to reopen the claim for service connection for bilateral hearing loss is denied.

New and material evidence having not been received, the appeal to reopen the claim for service connection for tinnitus is denied.

New and material evidence having not been received, the appeal to reopen the claim for service connection for a disability manifested by leg pain and weakness is denied.

Service connection for headaches, as secondary to the service-connected Grave's disease, is granted. 

Service connection for a heart disability is denied. 

Service connection for COPD is denied. 

Service connection for bronchitis is denied. 

Service connection for a stroke residuals is denied. 

Service connection for sleep apnea is denied. 

Servia connection for hypertension is denied.





REMAND

Service Connection for an Acquired Psychiatric Disability

The Veteran seeks service connection for an acquired psychiatric disability. 

The Veteran's representative submitted a February 2017 DBQ which was completed by a private psychiatrist, who rendered a diagnosis of depressive disorder with anxious distress features caused by medical condition.  The private psychiatrist opined that the Veteran's depressive disorder with anxious distress features was more likely than not caused by the service-connected Grave's disease.  The private psychiatrist explained that Grave's disease continues to be severe enough to cause social and vocational impairment.  However, the private clinician did not provide an adequate rationale for this opinion.  As explained above, the Veteran is in receipt of a 10 percent disability rating for the service-connected Grave's disease, which is the lowest compensable rating for this disability.  The only current symptom of the Veteran's Grave's disease is muscle weakness. The diagnostic code used to rate the Veteran's Grave's disease, DC 7900, also contemplates emotional instability under the 60 percent rating criteria; however, the Veteran is not shown to have met the 60 percent rating criteria, as discussed above.  Therefore, the extent of the Veteran's Grave's disease does not rise to the level of severity as described by the February 2017 private examiner, and the examiner did not adequately explain how the Veteran's Grave's disease is severe enough to cause social and vocational impairment, in light of the Grave's disease disability picture discussed above.  Accordingly, the Board finds that the February 2017 private psychiatrist opinion linking the Veteran's acquired psychiatric disability to the service-connected Grave's disease is of no probative because it is not supported by an adequate rationale.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical opinion that is unsupported by a coherent rationale is of no probative value); see also Jones v. Shinseki, 23 Vet. App. 382 (2010).

The Veteran was not afforded a VA examination in connection with the claim for service connection for an acquired psychiatric disability.  Based on the foregoing, and in light of the "low threshold" for examination and medical opinion as announced in Mclendon, the Board finds that remand is required in order to obtain a medical examination with opinion addressing the etiology of the current acquired psychiatric disability. 

TDIU

As noted above, under Rice, the increased rating claim includes the component of TDIU entitlement as it was raised by the record.  In an October 2016 residual functional capacity evaluation, Dr. H.S. noted that the Veteran is unable to maintain substantially gainful employment as a result of the headaches disability.  

Total disability ratings for compensation may be assigned where the schedular rating is less than total, and the disabled person is unable to secure or follow a substantially gainful occupation as a result of the service-connected disabilities.  Marginal employment is not considered substantially gainful employment.  38 C.F.R. § 4.16(a).  

Basic eligibility is established where there is one disability rated 60 percent or more, or multiple disabilities rated at least a combined 70 percent, with one disability rated at least 40 percent.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  In this case, the Veteran is service connected for Grave's disease rated at 10 percent.  As explained above, the Board has granted service connection for headaches.  Upon implementation of the Board's decision, the RO will assign initial disability ratings for this disability.  As this action will alter the evidentiary basis for the TDIU claim, and in order to afford the Veteran his right to one review on appeal of all questions subject to decision by the VA Secretary, the Board will defer adjudication of this matter pending implementation of the Board's decision with respect to the service connection claims by the AOJ.  

In a February 2017 statement, a private psychiatrist opined that the Veteran's major depressive disorder with anxious distress features is severe enough to preclude him from sustaining any substantial, gainful employment since February 2014. 
Because the issue of entitlement to a TDIU is in inextricably intertwined with the claim for service connection an acquired psychiatric disability being remanded herein, the issue of entitlement to a TDIU will also be remanded pending adjudication of the service connection claims on appeal.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).

The Veteran has not been provided with the appropriate VCAA notice in conjunction with the raised claim for a TDIU.  Moreover, any records or evidence identified by the Veteran as relevant to a claim for TDIU should be obtained; therefore, on remand, after providing appropriate notice to the Veteran, such records should be requested.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Schedule the appropriate VA examination to help determine the etiology of the current acquired psychiatric disability.  The relevant documents in the claims file should be made available to, and be reviewed by, the examiner.  The examiner should note such review in the examination report.  All necessary testing should be conducted and all appropriate diagnoses rendered. Based upon a review of the record, including the Veteran's medical history and clinical findings, the VA examiner is requested to offer the following opinions:

	a) Is it as likely as not (i.e., probability of 50 percent or more) 	that the current acquired psychiatric disability is proximately 
          due to or the result of the service-connected Grave's disease?

	b) If the answer to the above question is in the negative, then is 	it as likely as not (i.e., probability of 50 percent or more) that 	the current acquired psychiatric disability is aggravated (that 
           is, worsened beyond normal progression) by the service-
           connected Grave's disease?

In providing these opinions, the VA examiner is requested to comment on the February 2017 private psychiatrist opinion that the Veteran's depressive disorder with anxious distress features is more likely than not caused by the service-connected Grave's disease.

If it is the examiner's opinion that there is aggravation, the examiner should identify the baseline level of severity of the acquired psychiatric disability prior to onset of worsening, or by the earliest medical evidence created at any time between onset of worsening and receipt of medical evidence establishing the current level of severity.

2. After completing the above, and any other development deemed necessary, readjudicate the claim for service connection for an acquired psychiatric disability.

3. Provide the appropriate VCAA notice relating to a claim for a TDIU, and perform any development deemed necessary (such as a VA Form 21-8940).  

4. After implementing the Board's decision to allow service connection for headaches, and after completing the development above, readjudicate the remanded TDIU claim.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


